DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The Examiner has considered all of the references submitted as part of the Information Disclosure Statements dated 03/31/2021, 07/29/2021, 03/31/2022, but has not found any to be particularly relevant.  If Applicant is aware of pertinent material in the references, he should so state in a response to this Office Action.
The following is an excerpt from the MPEP § 609.04(a).III:
Although a concise explanation of the relevance of the information is not required for English language information, applicants are encouraged to provide a concise explanation of why the English-language information is being submitted and how it is understood to be relevant.  Concise explanations (especially those which point out the relevant pages and lines) are helpful to the Office, particularly where documents are lengthy and complex and Applicant is aware of a section that is highly relevant to patentability or where a large number of documents are submitted and Applicant is aware that one or more are highly relevant to patentability.
Applicant is reminded of MPEP §2004.13.
It is desirable to avoid the submission of long lists of documents if it can be avoided.  Eliminate clearly irrelevant and marginally pertinent cumulative information.  If a long list is submitted, highlight those documents which have been specifically brought to Applicant’s attention and/or are known to be of most significance.  See Penn Yan Boats, Inc. v. Sea Lark Boats, Inc., 359 F. Supp. 948, 175 USPQ 260 (S.D. Fla. 1972), aff ‘d, 479 F.2d 1338, 178 USPQ 577 (5th Cir. 1973), cert. denied, 414 U.S. 874 (1974).  But cf. Molins PLC v. Textron Inc., 48 F.3d 1172, 33 USPQ2d 1823 (Fed. Cir. 1995).


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent Number: US 10/939,379 B2
Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 of the instant application merely broaden the scope of the claims 1-24 of U.S. Patent US 10/939,379 B2. Thus, the claims 1-20 of the instant application are anticipated by the claims 1-20 of the U.S. Patent US 10/939,379 B2

	

Current application’s claims: 17/158, 733
U.S. Patent Number: US 10/939,379 B2
1. An apparatus comprising:



wake-up circuitry connected to an antenna and configured to activate a sensor unit from a sleep mode upon receipt of a wake-up signal received by the antenna;



an energy harvester connected to the antenna and configured to capture electromagnetic energy received from the antenna; and


a switch connected to the wake-up circuitry, the energy harvester and a power supply,



 the switch being configured to select the power supply or the energy harvester as a source of power for the wake-up circuitry.
1. A wireless sensing apparatus comprising: 

a sensor unit;

 wake-up circuitry connected to an antenna and configured to activate the sensor unit from a sleep mode upon receiving a wake-up signal from the antenna, the wake-up circuitry having an input power terminal; 


an energy harvester connected to the antenna and configured to capture electromagnetic energy received from the antenna; and 


a switch connected to the input power terminal of the wake-up circuitry, the energy harvester and a power supply, 


the switch being configured to be controlled by a user to select a source of power for the wake-up circuitry between the power supply and the energy harvester.
2. The apparatus of claim 1, wherein the energy harvester is configured to capture the electromagnetic energy by extracting power from the wake-up signal received by the antenna.
2. The wireless sensing apparatus of claim 1, wherein the energy harvester is configured to capture the electromagnetic energy by extracting power from the wake-up signal received from the antenna.
3. The apparatus of claim 1, wherein the antenna is connected to the sensor unit and is configured to transfer data indicative of information sensed by the sensor unit outside the apparatus.
3. The wireless sensing apparatus of claim 1, wherein the antenna is connected to the sensor unit and is configured to transfer data indicative of information sensed by the sensor unit outside the wireless sensing apparatus.
4. The apparatus of claim 1, further comprising a bandpass filter disposed between the antenna and the wake-up circuitry, the bandpass filter having a quality factor (Q) that is between 1000 and 10000.
4. The wireless sensing apparatus of claim 1, further comprising a bandpass filter disposed between the antenna and the wake-up circuitry, the bandpass filter having a quality factor (Q) that is between 1000 and 10000.
5. The apparatus of claim 1, further comprising a memory unit configured to store therein a wake-up code, wherein the wake-up circuitry is configured to compare a packet of the wake-up signal to the wake-up code and to activate the sensor unit from the sleep mode if it determines that the packet substantially matches the wake-up code.
5. The wireless sensing apparatus of claim 1, further comprising a memory unit configured to store therein a wake-up code, wherein the wake-up circuitry is configured to compare a packet of the wake-up signal to the wake-up code and to activate the sensor unit from the sleep mode if it determines that the packet substantially matches the wake-up code.
6. The apparatus of claim 1, wherein the energy harvester comprises a Dickson multiplier or a diode-capacitor circuit.
6. The wireless sensing apparatus of claim 1, wherein the energy harvester comprises a Dickson multiplier or a diode-capacitor circuit.
7. A method for operating an apparatus, the method comprising: 


8899541.1- 19 - receiving a wake-up signal through an antenna; 





with wake-up circuitry, activating a sensor unit from a sleep mode upon receiving the wake-up signal; 



with an energy harvester, harvesting electromagnetic energy from the wake-up signal; and 


powering the wake-up circuitry in one of a passive mode or a power supply-assisted mode, wherein: in the power supply-assisted mode, the wake-up circuitry is configured to be powered at least partially by a power supply; and

 the passive mode, the wake-up circuitry is configured to be powered at least partially using the electromagnetic energy harvested from the wake-up signal.
7. A method for operating a wireless sensing apparatus, the method comprising: 


receiving a wake-up signal through an antenna and determining whether a packet of the received wake-up signal substantially matches a wake-up code stored in a memory unit; 


with wake-up circuitry, activating a sensor unit of the wireless sensing apparatus from a sleep mode based on whether the packet substantially matches the wake-up code; and

 receiving input from a user selecting one power mode between a passive mode and a power supply-assisted mode; wherein:

 in the power supply-assisted mode, the wake-up circuitry is configured to be powered at least partially by a power supply; and



 in the passive mode, the wake-up circuitry is configured to be powered using electromagnetic energy received with the antenna.
8. The method of claim 7, further comprising receiving input selecting one power mode between the passive mode and the power supply-assisted mode.
8. The method of claim 7, wherein receiving input from the user comprises determining a state of a switch connected to the wake-up circuitry.
9. The method of claim 7, further comprising transmitting data indicative of information sensed by the sensor unit through the antenna.  

9. The method of claim 7, further comprising transmitting data indicative of information sensed by the sensor unit through the antenna.
10. The method of claim 7, wherein: in the passive mode, the wake-up circuitry is configured to be powered using electromagnetic energy extracted from the wake-up signal with the energy harvester.
10. The method of claim 7, wherein: in the passive mode, the wake-up circuitry is configured to be powered using electromagnetic energy extracted from the wake-up signal with an energy harvester connected to the antenna.
11. The method of claim 7, further comprising filtering the received wake-up signal with a bandpass filter disposed between the antenna and the wake-up circuitry, the bandpass filter having a quality factor (Q) that is between 1000 and 10000.
11. The method of claim 7, further comprising filtering the received wake-up signal with a bandpass filter disposed between the antenna and the wake-up circuitry, the bandpass filter having a quality factor (Q) that is between 1000 and 10000.
12. The method of claim 7, further comprising extracting electromagnetic energy from the wake-up signal and storing the extracted electromagnetic energy in an energy storing device, wherein: in the passive mode, the wake-up circuitry is configured to be powered using the stored electromagnetic energy.
12. The method of claim 7, further comprising extracting electromagnetic energy from the wake-up signal and storing the extracted electromagnetic energy in an energy storing device, wherein: in the passive mode, the wake-up circuitry is configured to be powered using the stored electromagnetic energy.
13. An apparatus comprising: 



wake-up circuitry connected to an antenna and configured to activate a sensor unit from a sleep mode upon receipt of a wake-up signal having a packet that substantially matches a known wake-up code, the wake-up signal being received by the antenna; and


 an energy harvester connected to the antenna and configured to capture electromagnetic energy received from the antenna; 




wherein the apparatus is configured to power the wake-up circuitry at least partially with the electromagnetic energy harvested from the wake-up signal by the energy harvester.
13. A wireless sensing apparatus comprising: 

a sensor unit; 

wake-up circuitry connected to an antenna and configured to activate the sensor unit from a sleep mode upon receiving a wake-up signal from the antenna; 



an energy harvester connected to the antenna, the energy harvester being configured to capture electromagnetic energy received from the antenna and to power at least partially the wake-up circuitry with the captured electromagnetic energy; and


 a bandpass filter disposed between the antenna and the wake-up circuitry and configured to filter the wake-up signal, the bandpass filter having a quality factor (Q) that is between 1000 and 10000.
14. The apparatus of claim 13, wherein the energy harvester is configured to capture the electromagnetic energy by extracting power from the wake-up signal received by the antenna.
14. The wireless sensing apparatus of claim 13, wherein the bandpass filter and the wake-up circuitry are disposed on separate integrated circuits.
15. The apparatus of claim 13, wherein the antenna is connected to the sensor unit and is configured to transfer data indicative of information sensed by the sensor unit outside the apparatus.
15. The wireless sensing apparatus of claim 13, wherein the bandpass filter comprises a surface acoustic wave (SAW) filter.
16. The apparatus of claim 13, further comprising a bandpass filter disposed between the antenna and the wake-up circuitry, the bandpass filter having a quality factor (Q) that is between 1000 and 10000.
16. The wireless sensing apparatus of claim 15, wherein the SAW filter comprises a layer of aluminum nitride disposed on a substrate.

17. The apparatus of claim 16, wherein the bandpass filter and the wake-up circuitry are disposed on separate integrated circuits.
17. The wireless sensing apparatus of claim 13, wherein the bandpass filter comprises a quartz crystal filter.

18. The apparatus of claim 16, wherein the bandpass filter comprises a surface acoustic wave (SAW) filter.  

18. The wireless sensing apparatus of claim 13, wherein the energy harvester comprises a Dickson multiplier or a diode-capacitor circuit.
19. The apparatus of claim 16, wherein the bandpass filter comprises a quartz crystal filter.
19. The wireless sensing apparatus of claim 13, wherein the antenna is connected to the sensor unit and is configured to transfer data indicative of information sensed by the sensor unit outside the wireless sensing apparatus.

20. The apparatus of claim 13, wherein the energy harvester comprises a Dickson multiplier or a diode-capacitor circuit.
20. The wireless sensing apparatus of claim 13, further comprising a memory unit configured to store therein a wake-up code, wherein the wake-up circuitry is configured to compare a packet of the wake-up signal to the wake-up code and to activate the sensor unit from the sleep mode if it determines that the packet substantially matches the wake-up code.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over GUDAN et al. (US 20160196455 A1; hereinafter as “GUDAN”) in view of SONG et al. (US 20120256492 A1; hereinafter as “SONG”).

Examiner’s note: in what follows, references are drawn to GUDAN unless otherwise mentioned.

With respect to independent claims: 
 Regarding claim 1, GUDAN teaches  an apparatus  (A Wireless Communication Device with backscatter communication (similar to RFID) backscatter with RF which in RF Sensors with BLE radio technology: [0050]-[0051], [0041]), [0108] comprising:
wake-up circuitry (see fig. 12: Wake-up Radio 1207: [0110]) connected to an antenna  (see fig. 12: Antenna 1210 is connected to aforesaid Wake-up Radio: “wakeup radio 1207, which is coupled to antenna 1210”:[0110]) and configured to activate a sensor unit (aforesaid sensors in fig. 12)  from a sleep mode upon receipt of a wake-up signal received by the antenna (see fig. 12: Wake-up radio is receiving signal from Antenna: After sensing asleep,  microcontroller sends that to BLE Radio/Antenna to Wake-up radio to activate wake-up: [0061]);

an energy harvester (see fig. 12: Power Harvesting/Fig. 18: Power Energy Harvester 1800) connected to the antenna  (RF sensor tag includes an energy harvester, with energy storage, to perform energy harvesting in a source of energy for the tag: [0056]; RFID/BLE Radio which is connected to Antenna in fig. 12 using Communication interface harvesting incident RF energy: [0057]; the BLE radio is turned on by an event. In one embodiment, the event is a wakeup radio: [0105]; see  FIG. 18, RF energy harvester 1800 comprises RF rectifier 1801, a first direct current (DC) reservoir (storage) 1802, second reservoir 1803, and a third reservoir 1804. In one embodiment, the input to RF rectifier 1801 is an RF input from an antenna on the sensor device: [0134]) and configured to capture electromagnetic energy received from the antenna (Aforesaid RF energy harvester 1800 comprises RF rectifier 1801, a first direct current (DC) reservoir (storage) 1802, second reservoir 1803, and a third reservoir 1804. In one embodiment, the input to RF rectifier 1801 is an RF input from an antenna on the sensor device. RF rectifier 1801 converts the RF input signals to a voltage. In one embodiment, the voltage may range between 10 mV and 500 mV. The voltage is stored in reservoir 1802. In one embodiment, reservoir 1802 comprises a ceramic capacitor 1 uF to 100 uF or more: [0134]).

GUDAN, when teaching “an energy harvester connected to the antenna and configured to capture electromagnetic energy received from the antenna”,   GUDAN appears silent on
a switch connected to the wake-up circuitry, the energy harvester and a power supply, the switch being configured to select the power supply or the energy harvester as a source of power for the wake-up circuitry.

SONG, in the same field of endeavor, discloses:
a switch (see fig. 1a: Power Switch 126)   connected to the wake-up circuitry (aforesaid power switch connected to Sensor mode which wake-up after sensing:  The sensor 416 is a motion sensor that detects when a portable sensor node 410 is moving. If it is sensed that the sensor node 410 is moving, the processor 412 may wake the sensor node 410 up from a sleep mode: [0097]), the energy harvester  (see Fig. 1a: Energy Harvesting power Supper Capacitor, Voltage V1) and a power supply (Battery and Changer, Voltage V2), the switch (see fig. 1a: Power Switch 126)  , the switch being configured to select the power supply or the energy harvester as a source of power for the wake-up circuitry (Aforesaid sensor node controls a power switch 126 that is operable to switch between the super capacitor and the batteries as a source of power [0065],  Aforesaid sensor node is powered through the energy harvester via the super capacitor and DC/DC converter. On the other hand, the power switch connects pin B to pin out and in this case, the sensor node is powered by the battery: [0116]).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify  the teaching of GUDAN to include  the above recited limitations as taught by SONG. The suggestion/motivation would be to improve and enhance replacing depleted batteries by  automatically replenish on-board energy storage units (SONG, [0004]).

Regarding claim 7, GUDAN teaches 
A method for operating an apparatus (abstract: Fig. 12, also fig. 16: Method) (A Wireless Communication Device with backscatter communication (similar to RFID) backscatter with RF which in RF Sensors with BLE radio technology: [0050]-[0051], [0041]), [0108]), the method comprising:
receiving a wake-up signal through an antenna (see fig. 12: Wake-up radio is receiving signal from Antenna: After sensing asleep,  microcontroller sends that to BLE Radio/Antenna to Wake-up radio to activate wake-up: [0061]);
with wake-up circuitry (see fig. 12: Wake-up Radio 1207: [0110]),   activating a sensor unit  (see fig. 12: sensors element 1202: [0109])  from a sleep mode upon receiving the wake-up signal 
(see fig. 12: Wake-up radio is receiving signal from Antenna: After sensing asleep,  microcontroller sends that to BLE Radio/Antenna to Wake-up radio to activate wake-up from asleep: [0061]); 

and powering the wake-up circuitry in one of a passive mode or a power supply-assisted mode (the memory must either be non-volatile, or the tag must have a continuous source of power (either battery or a constant source of harvestable power) [NOTE: Passive Mode]) until the data is eventually communicated to the BLE interface: [0061] last few lines) (see fig. 12: Power Harvesting); the event is a wakeup radio configured to be waked up by power harvesting :  [0105]);-[0106],[0134]).

wherein, in the passive mode (the memory must either be non-volatile, or the tag must have a continuous source of power (either battery or a constant source of harvestable power) [NOTE: Passive Mode]) until the data is eventually communicated to the BLE interface: [0061] last few lines), the wake-up circuitry (see fig. 12: Wake-up Radio 1207: [0110])  is configured to be powered using electromagnetic energy extracted with an energy harvester ( (see fig. 12: Power Harvesting); the event is a wakeup radio configured to be waked up by power harvesting :  [0105]);-[0106],[0134]).

GUDAN appears silent on: wherein: in the power supply-assisted mode, the wake-up circuitry is configured to be powered at least partially by a power supply.

SONG, in the same field of endeavor, discloses: wherein: in the power supply-assisted mode (Power supply assisted battery in fig. 1a), the wake-up circuitry is configured to be powered at least partially by a power supply (battery powered by power supply in fig. 1a: see fig. 2s: Charging Circuit from Power Supply to Battery charging power: V2 218 may be sensed from the battery. [0068]; the sensor node is powered by the battery: [0117]).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify  the teaching of GUDAN to include  the above recited limitations as taught by SONG. The suggestion/motivation would be to improve and enhance replacing depleted batteries by  automatically replenish on-board energy storage units (SONG, [0004]).

Regarding claim 13, the claim is interpreted and rejected for the same reason as set forth in claim 1.

With respect to dependent claims:
Regarding claim 2, the combination of GUDAN and SONG teaches, wherein the energy harvester is configured to capture the electromagnetic energy by extracting power from the wake-up signal received from the antenna (GUDAN: low-energy harvester for 2.4 GHz could be used by a sensor device to allow for a continuously sensing: [0051]; see fig. 17: RF energy harvester; RF rectifier 1701 receives ambient RF energy input received from an antenna and rectifies the RF energy to produce a DC voltage: [0127]; also SONG: more of the available RF energy may be captured for the given electromagnetic signals being received by the sensor node at a specific time: [0021]). 

Regarding claim 3, the combination of GUDAN and SONG, specifically, GUDAN teaches wherein the antenna is connected to the sensor unit and is configured to transfer data indicative of information sensed by the sensor unit outside the apparatus (see fig. 12-18:  RF Antenna  and Sensors are interconnected: [0124]-[0137]).

Regarding claim 4, the combination of GUDAN and SONG, specifically, SONG teaches, further comprising a bandpass filter disposed between the antenna and the wake-up circuitry (As shown in FIG. 1a, the system 100 may be connected to the sensor node and its communication antenna. The system 100 may be a band pass and/or all pass filter to match all AM frequencies in order to provide ubiquitous energy harvesting capability and also to harness the maximum available harvestable energy: [0063], [0128]), the bandpass filter  (aforesaid band pass filter) having a quality factor (Q) that is between 1000 and 10000 (aforesaid band pass filter can have any quality factor value. This is a very design issue and make any number including value between 1000 to 10000 as needed which it is programmable logic: [0063]).

Regarding claim 5, the combination of GUDAN and SONG, specifically, SONG teaches,, further comprising a memory unit configured to store therein a wake-up code, wherein the wake-up circuitry is configured to compare a packet of the wake-up signal to the wake-up code and to activate the sensor unit from the sleep mode if it determines that the packet substantially matches the wake-up code (The sensor node 410 also may have a memory unit 420 external to the processor 412. The memory unit 420 may store data and instructions for the operation and control of the sensor node 410, such as discussed herein. Additional or alternate types of data also may be stored in the memory unit 420: [103]; A program may reside on the internal memory or the memory unit 420 and include one or more sequences of executable code or coded instructions that are executed by the processor 412: [0104], from sleep mode to wake-up mode: [0117]).

Regarding claim 6, the combination of GUDAN and SONG, specifically, SONG teaches, wherein the energy harvester comprises a Dickson multiplier or a diode-capacitor circuit (see fig. 1a: Supper Capacitor is charged by Energy Harvesting Antenna; Supper Capacitor is diode-capacitor circuit: [0051], the super capacitor 106 may store the RF energy being harvested: [0106]).

Regarding claim 8, the combination of GUDAN and SONG, specifically, SONG teaches,
further comprising receiving input selecting one power mode between the passive mode (see Fig. 1a: Energy Harvesting power Supper Capacitor, Voltage V1)   and the power supply-assisted mode (Battery and Changer, Voltage V2);  See Fig. 1a: Power Switch 126; sensor node controls a power switch 126 that is operable to switch between the super capacitor and the batteries as a source of power [0065],  Aforesaid sensor node is powered through the energy harvester via the super capacitor and DC/DC converter. On the other hand, the power switch connects pin B to pin out and in this case, the sensor node is powered by the battery: [0116]).

Regarding claim 9, the combination of GUDAN and SONG, specifically, GUDAN teaches,
further comprising transmitting data indicative of information sensed by the sensor unit through the antenna (see fig. 12-18:  RF Antenna  and Sensors are interconnected: [0124]-[0137]).

Regarding claim 10, the combination of GUDAN and SONG, teaches; wherein:
in the passive mode, the wake-up circuitry is configured to be powered using electromagnetic energy extracted from the wake-up signal with the energy harvester (GUDAN: low-energy harvester for 2.4 GHz could be used by a sensor device to allow for a continuously sensing: [0051]; see fig. 17: RF energy harvester; RF rectifier 1701 receives ambient RF energy input received from an antenna and rectifies the RF energy to produce a DC voltage: [0127]; also SONG: more of the available RF energy may be captured for the given electromagnetic signals being received by the sensor node at a specific time: [0021]).

Regarding claim 11, the combination of GUDAN and SONG, specifically, SONG teaches, further comprising filtering the received wake-up signal with a bandpass filter disposed between the antenna and the wake-up circuitry (As shown in FIG. 1a, the system 100 may be connected to the sensor node and its communication antenna. The system 100 may be a band pass and/or all pass filter to match all AM frequencies in order to provide ubiquitous energy harvesting capability and also to harness the maximum available harvestable energy: [0063], [0128]), the bandpass filter having a quality factor (Q) that is between 1000 and 10000  (aforesaid band pass filter can have any quality factor value. This is a very design issue and make any number including value between 1000 to 10000 as needed which it is programmable logic: [0063]).

Regarding claim 12, , the combination of GUDAN and SONG, specifically, SONG teaches,
, further comprising extracting electromagnetic energy from the wake-up signal ( SONG: each time the sensor node wakes up, it may have to execute for at least a period of Te. And the sensor node may have to make a decision as to whether it powers itself from the energy harvester: [0119])  and storing the extracted electromagnetic energy in an energy storing device (SONG : see fig. 6: element 602, 604: Harvest RF Energy and Soring Energy), wherein:
in the passive mode, the wake-up circuitry is configured to be powered using the stored electromagnetic energy (SONG : powered using stored electromagnetic energy: [0005], [0021]).

Regarding claim 14, the combination of GUDAN and SONG teaches, wherein the energy harvester is configured to capture the electromagnetic energy by extracting power from the wake-up signal received by the antenna (GUDAN: low-energy harvester for 2.4 GHz could be used by a sensor device to allow for a continuously sensing: [0051]; see fig. 17: RF energy harvester; RF rectifier 1701 receives ambient RF energy input received from an antenna and rectifies the RF energy to produce a DC voltage: [0127]; also SONG: more of the available RF energy may be captured for the given electromagnetic signals being received by the sensor node at a specific time: [0021]).

Regarding claim 15, the combination of GUDAN and SONG, specifically, GUDAN teaches, wherein the antenna is connected to the sensor unit and is configured to transfer data indicative of information sensed by the sensor unit outside the apparatus (see fig. 12-18:  RF Antenna  and Sensors are interconnected: [0124]-[0137]).

Regarding claim 16, the combination of GUDAN and SONG, specifically, SONG teaches
, further comprising a bandpass filter disposed between the antenna and the wake-up circuitry (As shown in FIG. 1a, the system 100 may be connected to the sensor node and its communication antenna. The system 100 may be a band pass and/or all pass filter to match all AM frequencies in order to provide ubiquitous energy harvesting capability and also to harness the maximum available harvestable energy: [0063], [0128]), the bandpass filter(aforesaid band pass filter having a quality factor (Q) that is between 1000 and 10000  (aforesaid band pass filter can have any quality factor value. This is a very design issue and make any number including value between 1000 to 10000 as needed which it is programmable logic: [0063]).

Regarding claim 17, the combination of GUDAN and SONG, specifically, SONG teaches,
, wherein the bandpass filter and the wake-up circuitry are disposed on separate integrated circuits (bandpass filter and wake-up circuit/sensing node are different ASIC design; see processor and sensor in Fig. 4).

Regarding claim 18, the combination of GUDAN and SONG, specifically, SONG teaches
, wherein the bandpass filter comprises a surface acoustic wave (SAW) filter (The system 100 may be a band pass and/or all pass filter to match all AM frequencies in order to provide ubiquitous energy harvesting capability and also to harness the maximum available harvestable energy:[NOTE: bandpass filter design can use any component in it including a surface acoustic wave (SAW) filter. This is simply a design issue]:  [0063]).

Regarding claim 19, the combination of GUDAN and SONG, specifically, SONG teaches,
, wherein the bandpass filter comprises a quartz crystal filter (Each harvesting system may be associated with a crystal radio receiver and/or an all pass or band pass filter operable to harvest energy from all radio frequency bands simultaneously or ubiquitously: [0005]).

Regarding claim 20, the combination of GUDAN and SONG, specifically, SONG teaches, 
, wherein the energy harvester comprises a Dickson multiplier or a diode-capacitor circuit (see fig. 1a: Supper Capacitor is charged by Energy Harvesting Antenna; Supper Capacitor is diode-capacitor circuit: [0051], the super capacitor 106 may store the RF energy being harvested: [0106]). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M MOSTAZIR RAHMAN whose telephone number is (571)272-4785. The examiner can normally be reached 8:30am-5:00pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on 571-272-3123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M Mostazir Rahman/Examiner, Art Unit 2411            

/DERRICK W FERRIS/Supervisory Patent Examiner, Art Unit 2411